 RAMADA INNS, INC.241Ramada Inns,Inc.andDetroit Local Joint ExecutiveBoard,Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIO. Case 7-CA-8968April 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOdenies, that Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging employee Danielle Lewis about Sep-tember 11, 1971, because of her union and concerted activi-ties.Pursuant to due notice, this case was tried before me inDetroit,Michigan, on December 6 and 7, 1971. All partieswere given full opportunity to, and did, participate in saidtrial.On December 29, 1971, Respondent filed a timelybrief, which I have fully considered.-For the reasons herein-after indicated, I find that Respondent did engage in con-duct violative of Section 8(a)(i) and (3) of the Act.Upon the entire record in the case, I and from my observa-tion of the demeanor of the witnesses while testifying underoath, I make the following:On February 10, 1972, Trial Examiner Louis Lib-bin issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thatRespondent RamadaInns,Inc.,Ramulus, Michigan,its officers,agents,successors,and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.iThe Respondenthas excepted to certaincredibilityfindingsmade by theTrialExaminerIt is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibilityunless theclear preponder-ance of all of the relevant evidenceconvinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F 2d362 (C.A. 3). We have carefullyexaminedthe record and find no basis forreversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN,Trial Examiner:Upon charges filed onSeptember17, 1971, byDetroit Local Joint ExecutiveBoard,Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,herein called the Union,theGeneral Counsel of the NationalLaborRelationsFINDINGS OF FACTITHEBUSINESSOF RESPONDENTRespondent, Ramada Inns, Inc., a Delaware corporationwith its principal office and place of business in Phoenix,Arizona,maintainsother business locations throughout theUnited States, including the State of Michigan. At all timesmaterial herein, Respondent has been engaged at said loca-tions in the business of operating motels and providinglodging, food, and related services thereat. Respondent'splace of business located in Romulus, Michigan, is the onlyfacility involved in this proceeding.During the 1970 calendar year, Respondent performedmotel services of a gross value exceeding $500,000. Duringthis same period, Respondent received goods, valued inexcess of $50,000, which were transported to its place ofbusiness in Michigan directly from points located outsidetheStateofMichigan. In excess of 75 percent ofRespondent's guests are transients who stay less than 30days in its motels; in excess of 75 percent of the revenuederived from its motel services is derived for services per-formed forguestsremaining in its motels less than 30 daysat a time.Upon the above admitted facts, I find, as Respondentalso admits in its answer, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find, thatthe Charging Party, herein called the Union, is a labor or-ganization with the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES 2A. Introduction; The IssuesIn August 1971,3 Respondent was the owner and opera-tor of a new motel and restaurant facility located near theDetroit Metropolitan Airport in Romulus, Michigan. Wait-resseswere hired to commence training on August 30.Among the waitresses so hired and who attended the train-ing sessions was Danielle Lewis, the alleged discriminatee.Mr. Perotti was the restaurant manager, and the waitresses'supervisors were Miss Penny and Miss Van Looy, all admit-tedly supervisors within the meaning of the Act.Board, by the Regional Director for Region 7 (Detroit,Michigan),issued a complaint,dated November 1,1971,1>Inadvertent errors in the transcript have been noted and corrected.a ainst Ramada Inns, Inc., herein called the Respondent.sUnless otherwise indicated, the factual findings hereinafter set forth areWith hrespect to the unfair labor practices, the complaintbased on evidence which is either admitted or undisputed.alleges in substance, and Respondent's duly filed answer3All dates are in 1971.196 NLRB No. 40 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trainingsessions,which lasted from August 30through September 5, were attended by all employees, in-cluding thewaitressesand all supervisors. During this pen-od, the waitresses worked from 9 a.m. to 5 p.m. Thesessionswere conducted by Perotti and the supervisors who in-formed the waitresses about the procedures for serving foodand taking orders, their general duties, and the rules andregulations to be followed. The restaurant opened to thegeneral public on September 7 at which time the employeeswere assignedto regular shifts. Supervisor Penny was on theshift from 5 a.m. to about 2 to 3 p.m. when she was relievedby Supervisor Van Looy who worked until 11 p.m. DanielleLewis was on the shift from 12 noon to 8 p.m. About 30waitresseswere employed at that time. Each waitress wasassignedto about six tables, designated as her station. Wait-resses werepermitted to have two breaks a day, at unspec-ified times, and one half hour for lunch.Lewis had been interviewed and hired by Supervisor VanLooy at a time when she was still working at a union coffeehouse known as Host International and also located at theDetroit Metropolitan Airport. During the trainingsessionsand continuing until her discharge on September 11, Lewiswas the instigator and chief protagonist of the Union amongthe employees, particularly the waitresses. During that peri-od, she spoke to all the waitresses and was the only one whodistributed and solicited employee signatures to union au-thorization cards which she had obtained from the Unionand brought to work with her. On Saturday, September 11,Supervisor Penny summarily discharged her shortly afterthe commencementof her shift, allegedly because she wastaking an unauthorized break.The principal issue litigated in this proceeding is whetherLewis' discharge was truly motivated by her union activitiesand antiunion considerations in violation of Section 8(a)(1)and (3) of the Act. Also involved are the usual credibilityissues.B. Respondent's Union AnimusDuring at least one of the trainingsessions, attended byabout 30 waitresses, busboys, and the supervisors, one of thewaitressesraised the question of whether they were going tohave a union. Perotti replied that he did not know. He statedthat he really did not want to have a union here if it was atall possible, that girls do not get along as well under a union,that it justpresentsproblems, and that it was "very costly."He mentioned his past experience with a union at anotherplace where he had worked and pointed out that it causedtrouble, problems, and "constant bickering" and arguingamong the employees, that they had to pay a lot of moneyto the union for nothing, and that he could get them ev-erything a union could without their paying any money forit.He also told them that, if the girls wanted a union, theycould have one.C. Union Activities of Daneille LewisThere was a union at the Host International CoffeeHouse where Lewis worked as a waitress before being em-ployed by Respondent. When she was interviewed by VanLooy while still working at Host, she was told by BanquetManager Diamos that there was no union at Ramada Inn.She thereupon telephoned to the union hall and requestedthat some union cards be sent to her home because shewanted to try to get the employees at Ramada Inn to jointhe Union. She received the cards at her home just beforeshe started her training sessions on August 30. Thereafter,she would put some of the cards in her pocket and go towork with them.From September 3 until her discharge on September 11,she distributed union cards and solicited all the waitresses,all the busboys, and some kitchen help to sign the cards andobtained signed cards from some ofthem. This was doneeither in the service area where the girls got their equipmentor in the breakroom where they ate lunch and took breaks.The girls were dissatisfied with the arrangement wherebythe supervisor required them to give 15 percent of their tipsto the busboys. They were also dissatisfied with the mannerin which assignments were made for private parties. Lewistalked to the girls about these grievances, urged them "tostick it out" and try to get the Union in to straighten outthese problems, and promised that by so doing they wouldmake more money in the end. She told them that, if they getthe Union in, they could work together and "have a littleprotection where you can make good money." She watchedeveryone who signed because it had to be a "hurry-up deal"and took back the signed card. Lewis was the only employeewith union cards, soliciting and urging employees to sign.As a result of her efforts, other girls were also talking infavor of the Union.D. The Discharge of LewisOn Saturday, September 11, Lewis was working on theshift from 12 noon to 8 p.m. The day supervisor, MissPenny, was Lewis' supervisor until about 3 p.m., and thenight supervisor, Miss Van Looy, was her supervisor for theremainder of the shift. Lewis reported for work at noon thatday. About 12:45 p.m., at a time when she had no custom-ers, she checked the hostess list and saw that it would bequite a while before it would be her turn for customersbecause the waitresses had to take turns for customers. Shethereupon asked another waitress to accompany her on abreak. The other waitress did not want to go but agreed, atLewis' request, to watch Lewis' station, at which there werethen no customers, while Lewis went for a break. As Lewisstarted to leave, Barbara Hunter, another waitress, said shewould go with her. They both grabbed a cup of coffee andwent into the break room.Barbara Hunter had previously signed a union card atLewis' solicitation.While sitting in the breakroom, Barbarastated that she would be glad when the Union got in andthat they would then be able to settle down and work. Theywere in the breakroom no more than 4 or 5 minutes whenPenny came in and asked in an angry manner what theywere doing there. They both replied that they were on theirbreak. Penny then "screamed" that Barbara should get backon the floor and that Lewis was fired. As Penny startedwalking out with Barbara Hunter, Lewis ran over and toldPenny to wait a minute, explaining that, if she was beingfired for taking a break, she had her station covered. Pennretorted, "I don't care, you didn't get permission from me. 'Lewis then pointed out that Barbara did not even have herstation covered and was being permitted to return to thefloor while Lewis was being firedPfor the "exact same thing"even though she had her station covered. When Lewis fur-ther explained that she understood from Miss Van Looythat all they had to do before leaving the floor was to havetheir station covered and to check their name on the hostesslist for their turn for customers, Penny replied, "Well, I sayyou check with me." Lewis then pleaded that she was sorryand that, if that's the way it was, she would do it that way.Penny retorted, "You just get out of here, you're fired."Lewis left and telephoned her husband to come and take herhome. RAMADA INNS, INC.E. Respondent'sKnowledgeof Lewis'Union ActivitiesCounsel for Respondent contends in his brief thatRespondent's knowledge of Lewis' union activities is anessentialelement to support a finding of an unlawful dis-charge and that such a finding is not warranted because"there is nota scintilla, indeed not a tittle, of evidence thatany supervisor at Ramada had any knowledge that Lewiswas engaged in any union activity, prior to the filing of theunfair labor practice charge in this case" on September 17.While I agree with counsel that proof of such knowledge orbelief is anessentialelement of a finding of a discriminatorydischarge, I do not agree that the record does not warrantsuch a finding in this case.Penny testified that she had no knowledge that Lewis wasinterested in a union or involved in union activities. VanLooy testified that she knew nothing about Lewis and unioncards prior to her discharge. And Manager Perotti testifiedon directexaminationthat he had no knowledge that Lewisor any other employee wasengagingin union activities. Forthe reasons hereinafter indicated, I do not credit their testi-mony in this respect and find the contrary to be the truefact:1.Penny, Van Looy, and Perotti did not impress me ascredible witnesses by their demeanor and manner whiletestifying under oath. Moreover, their credibility is furtherimpugned by some relevantinconsistenciesand contra-dictions not only in this respect but also concerning thecircumstancessurrounding Lewis' discharge, as hereinafterdetailed.2.During the trainingsessions,Lewis had talked to wait-ress BonnieLozier about the Union and had unsuccessfullytried to get her to sign a union authorization card. Supervi-sor Van Looy admitted on cross-examinationby the Gener-alCounsel that she learned about union activities amongRespondent's employees on September 9 when she was toldby Bonnie Lozier that she was upset because she had beenapproached by employees to join a union and did not wantto work at Ramada Inn if she had to be in a union. Shefurther testified that Lozier stated she would not mentionany namesbecause shedid not want to get anyone in trou-ble. She also admitted on cross-examination that she report-ed this information to Manager Perotti the next day,September 10, which was the day preceding Lewis' dis-charge. She could not positively state that she did not alsomention ittoMiss Penny. She merely testified that she didnot "remember" doing so and that she did not "think" shedid.3. Janet Navarrowas a waitresswho had worked on the5 to 11 p.m. shift under Supervisor Van Looy. About 3weeks afterLewis' discharge, Navarro, believing that Lewishad been fired by Van Looy, asked Van Looy why Lewiswas fired. Van Looy replied that Penny had fired her andthat she (Van Looy) knew Lewis had been passing out unioncards. Van Looy did not give Navarro any specific reasonas to why Lewiswas fired. She did not tell her that she didnot know why she was fired, nor did she say that she under-stood from Penny that Lewis was fired for taking an unau-thorized break, or that she heard that Lewis and the Unionhad filed an unfair labor practice charge on her behalf. Allthat she told Navarro was that she knew that Lewis hadbeen passing out unioncards and that Penny was the onewho had fired her.The abovefindingsare based on the credited testimonyof Navarro. Van Looy gave a different version of this con-versation. She testified that about 2 or 3 weeks after Lewis'discharge Navarro was upset abouta waitressproblem andtold Van Looy that, while she did not want to loin a union,243she would have to if things did not change but that she didnot want to get fired like Lewis who, she said, was fired forhanding out cards. Van Looy further testified that she re-plied that they never fired anyone for that and that it wasNavarro's prerogative to join a union if she wanted to. Shedid not testify that she told Navarro why Lewis was fired.Navarro was a reluctant, rather than a friendly and coop-erative, witness for the General Counsel. She had refused togive a Board agent a written statement and appeared totestify only because she had been served with a Board sub-E ena. She had known Lewis about 5 months when they bothad worked as waitresses at the Host International but hadnever developed a friendly relationship with her. The Gen-eral Counsel interviewed her for the first time on the morn-ing on which she testified, and she was his firstwitness. Shewas no longer employed by Respondent at that time andtherefore was in a position to testify to the true facts withoutfear, whether justified or not, of reprisals. She was firm andpositive that Van Looy stated she knew, and not that shehad heard, that Lewis had been passing out union cards.Her testimony was not shaken or contradicted byRespondent's cross-examination. She impressed me favora-bly as honestly testifying to the true facts as she knew them.Iwas not similarly impressed by Van Looy. Her testimo-ny discloses significant inconsistencies and contradictions.In the first place, it is significant to note that Navarro hadalready signed a union card on September 4 at Lewis' solic-itation.On direct examination by Respondent'scounsel,Van Looy testified that the first time she heard anythingabout Lewis and the union cards was when RespondentAttorney Vercruysse approached her about 3 weeks afterLewis' discharge. However, on cross-examination she wasasked by the General Counsel, "do you recall having toldMrs. Navarro when she discussed the separation or thedischarge of Danielle [Lewis] that you knew she was passingout and had union cards?" In response to this question shetestified, "I said I knew it, yes." But on redirect examinationby Respondent's counsel, she reverted to her former testi-mony that she "heard" this from Respondent's AttorneyVercruysse.4 Moreover, in a sworn statement to the Board,dated October 11, she stated, "I had heard rumors about aunion,however, I cannot recall the source or substance ofthis rumor." Yet when she testified in the instant trial onDecember 7, she admitted that Bonnie Lozier had told heron September 9 that she had been solicited to join a union,as previously set forth.For all of the foregoing reasons, I do not credit VanLooy's version of her conversation with Navarro and creditthe testimony of Navarro hereinabove set forth.54.Miss Penny at times disclosed a very poor memory andwas also contradictory in her testimony. On directexamina-tion, she admitted having heard the word "union" men-Attorney Vercruysse credibly testified that he talked to Van Looy aboutthe case after unfair labor practice charges had been filed, that he told herthe charges alleged Lewis had been fired for union activity,and that he statedthat if in fact Lewis was so engaged she was probably passing out union cardsor trying to get employees to join or form a union. This testimony, however,does not refute and is not inconsistent with the fact that Van Looy knewabout Lewis passing out union cards at the time when it occurred; nor doesit contradict Navarro's version of her conversation with Van Looy in thisrespectIn her employment application with Respondent,Navarro deliberatelystated that she had worked at Host International as a waitress from Januaryto July 1971, when in fact she had admittedly worked there in 1969. At thetrial, she explained that since leaving Host International she had been mar-ried and had a baby and that she thought it would help her get the job if shestated that her last employment as a waitress was not too long ago.I do notregard this understandable falsification as impugning her veracity with re-spect to the matters credited in the text 244DECISIONSOF NATIONALLABOR RELATIONS BOARDtioned among the girls.On cross-examination,she first testi-fied that she had no knowledge of any union organizationalefforts among the employees when she firedLewis, thenadmitted that she did have knowledge of union organizingamong the waitresses,and then testified that after Lewisdischarge a waitress whose name she did not remember toldherthat"therewas rumors of a union goingaround." She first testified that she would know this wait-ress if she saw her again and then,a few questions later,testified that she would not know her if she saw her.5. Perotti testified on direct examination by Respondent'scounsel that he had no knowledge that Lewis or any otheremployee was engaging in union activity.On cross-exam-ination by counsel for the General Counsel he admittedhaving told a Board agent that he had heard some"gossip"and "rumors"about unions,but could not recall the sourceor substance of the rumors. Yet Van Looy, who testifiedimmediately after Perotti,admitted on cross-examinationthat on September 10, the day before Lewis' discharge, sheinformed Perotti of the conversation which waitress BonnieLozier had with her the preceding day about being solicitedto join a union and about not wanting to work at RamadaInn if she had to be in a union, as previously set forth.6.The facility involved is a small area with a relativelysmall number of employees. Within a period of about Iweek, Lewis had spoken to and solicited and distributedunion cards to all the waitresses(about 30 in number) andbusboys and to some of the kitchen help. She was the onlyemployee soliciting and distributing union cards and theonlymanagement representatives on the premises while shewas engaged in theseactivitieswere ManagerPerotti andSupervisors Penny and Van Looy.ConclusionsThe Board and the courts have long held that proof ofknowledge may be established by circumstantial as well asby direct evidence.Cornelius American, Inc.,194 NLRB No.154.Upon consideration of all the foregoing, I am con-vinced and find that prior to Lewis' discharge, Van Looybecame aware and knew that Lewis was soliciting and dis-tributing union cards and that she reported this fact toPenny and Perotti.F. Asserted Reason for Lewis' DischargeRespondent contends that the sole motivating reason forLewis' discharge on September I I was the fact that she wascaught by Supervisor Fenny on an unauthorized break con-trary to Respondent's prior instructions, that she had previ-ously been the worst offender in this respect, and that shehad received numerous warnings about it from Perotti, VanLooy, and Penny.1.As to the requirement regarding unauthorized breaksWaitresses automatically had two 15-minute breaks aday. No time was specified as to when they were permittedto take these breaks. When a waitress left her station for abreak without informing her supervisor as to where she wasgoing, Respondent regarded this as an unauthorized break.Lewis testified that she arrived late on the first day of thetraining sessionand Perotti was already giving his talk. Shefurther testified that it was her understanding from whatVan Looy told the girls that before taking a break it wasmerely necessary to get another girl to cover your stationand to check the hostess list to make sure that your turn wasnot coming up soon for a customerassignment.Van Looywas Lewis' main supervisor but Penny was in charge duringthe first few hours of Lewis' shift before Van Looy s arrivalThe repreponderance of the evidence leads me to conclude,as I find, that Respondent, through Perotti and SupervisorsVan Looy and Penny, had issued instructions that the wait-resses were also to inform their supervisor before leavingtheir station for a break.2.As toviolations of the aforestated instructionsThe recordclearly demonstrates that these instructionswere violatedby virtuallyall the waitresses with impunity.Perotti admitted that on different occasions he had spokento a number of girls about their derelictions in this regard.Van Looy admittedthat she had talked to waitresses abouttheir taking unauthorized breaks.Waitress Janet Navarrocredibly testified,without contradiction,that she had takennumerous breaks without informing her supervisor in ad-vance and that when she was caught she was never disci-plined for it or even threatened with any disciplinary action.This happenedfour times before Lewis was discharged andthree times thereafter.Thus,before Lewis'discharge, VanLoot' caughther three times in the breakroom and once inthe bathroom;on each occasion,Van Looy merely toldNavarro toget back to her station.After Lewis'discharge,Van Looy caughther away from her station twice in oneday. She merely told Navarrothat she could not continueto do it and that from then on Navarro would have to signa paper whenever she was caught,a practice inauguratedafter Lewis' discharge.Thereafter,Navarro signed thepaperwhen she was caught on an unauthorized break.Van boynever reported Navarro's conduct to Perotti,and he nevertalked to Navarro about her continuous derelictions in thisrespect.Navarro had nevertold anyoneat Ramada Inn thatshe had signed a union card.Iam convinced and find that the aforestated rule orinstructions were not rigid ones and that Respondent's su-pervisors were awarethat theywere honored more in thebreach than in their observance.Admittedly,Lewis was theonly waitress who was ever discharged for taking an unau-thorized break or forany otherreason.3.As to Lewis being the worst offenderI am convinced that Perotti, Van Looy, and Penny delib-erately exaggerated and overreached themselves in their ef-forts to paint Lewis as the worst offender in this respect.Perotti testified that he was"sure" that he had spoken toLewis fiveor six timesabout her being away from her sta-tion and that Penny was present on two of thoseoccasions.When confronted with his previoussworn statement to aBoard agent that he had spoken to her four times, hechanged his testimony and said that it was called to hisattentionfive or six times but that he spoke to her only fourtimes.He continued to be "quite sure" that Penny waspresent on two of those occasions when he spoke to Lewis.However, Penny admitted on cross-examination that shepersonally never heard Perotti or Van Looy talk to Lewisabout taking unauthorized breaks. Van Looy testified thatshe spoke to Lewis about five or six times about staying inher station and told Penny to keep an eye on her. Pennytestified that she spoke to Lewis before the day of her dis-charge two or three times about staying in her station andhad complained to Perotti about it. Lewis testified that priorto her discharge no one had ever said anthing to her aboutbeing on a break. She admitted that she' had not informedPenny pnor to taking the break for which she was dis-charged. RAMADA INNS,. INC.I find it difficult to believe that no supervisor had everspoken to Lewis about being on a break or that her dere-lictions in this regard were as bad as Respondent's witnesseswould have me believe. I am convinced and find that Lewis'conduct in this respect was no worse than that of waitresseslike Janet Navarro. On the other hand, if Lewis' derelictionswere in fact as bad as Respondent's supervisors testified,then the further finding is inescapable that they were tol-erated only until her activity of passing out union cardsbecame known and then she was discharged the first timeithappened thereafter.4.As to events surrounding the dischargeSupervisor Penny testified that after Lewis went on dutyat noon on Saturday, September 11, she had given her twocustomers who were sitting in a booth, that Lewis waited onthese customers, that Penny then noticed Lewis in the sidestation on two occasions and each time had to tell her totake care of her customers, that Lewis returned to her sta-tion and served the customers, that about 12:45 p.m., whenLewis again was not in her station, Penny went to look forher, and that when she found her having coffee with Barb-ara Hunter in the breakroom "terminated her because shewas on an unauthorized break."Lewis testified that she did not have a single customerthat day and that was why she decided to take a break atthat time, that Penny had not warned her twice that morn-ing to stay in her station to take care of her nonexistentcustomers, that she had not served any customers becauseshe did not have any customers, and that the girl who wascovering her station while she went on her break with Barb-ara Hunter later told Lewis that there were no customers inher station during the break .6Each day the waitresses were issued a certain number ofguest checks, signed by the cashier, when they went on duty.It was Respondent's admitted practice and rule to have thewaitress make out a guest check whenever a customer ordersanything, even if it is only a cup of coffee. Perotti admittedon cross-examination that if a waitress did not have anychecks made out, "it generally indicates" that she did nothave any customers. Admittedly five guest checks had beenissued by the cashier to Lewis when she reported aboutnoon on Saturday, September 11. If Lewis had in fact serveda customer that morning, as Penny testified, one of thesechecks would have been made out. All five checks wereintroduced in evidence. The fact that they are all blanktends to corroborate Lewis' version that she had no custom-ers that day.On cross-examination, Penny admitted that waitressesmay go to theside stations, that she did not object to thefact that Lewis went to the side station twice that Saturday,and that she discharged her solely because she later went onan unauthorized break. However, in her sworn affidavit tothe Board, dated October 7, Penny stated that "the dis-charge of Danielle [Lewis] occurred when for the third timesince she has been on duty she was not at her station." Atanother point in her cross-examination, Penny denied tell-ing,Lewis that Saturday that she went to the side stationwithout Penny's authorization. She was then again con-fronted with her sworn statement of October 7 wherein shestated that on two occasions before Lewis' discharge shespoke to Lewis that day "about being away from her stationwithout my authorization." She then testified that she did6 Contrary to the contention of Respondent's counsel in his brief,this lattertestimony is not inconsistent with Lewis'testimony that after being dis-charged she did not stop to talk with anyone.245tell Lewis that she needed Penny's authorization to go to theside station. A few questions later, she changed her testimo-ny and stated that Lewis did not need Penny s authorizationto go to the side station and that there never had been anyrule or requirement to that effect.Perotti met Lewis after she telephoned her husband uponbeing discharged. Lewis explained to him that she had justbeen fired by Miss Penny for being in the back on a breakwith Barbara Hunter and that it was not fair because shehad her station covered while Barbara did not. Perotti didnot ask whether Lewis was on an authorized break. Hemerely offered to fire Hunter also if Lewis wanted him todo so. Lewis told him not to bother and left.Penny testified that, about 30 or 45 minutes after dis-charging Lewis, she saw Perotti and told him that she haddischarged Lewis. At this point, Penny was asked by theTrial Examiner, "what did he say?" In response to thisquestion, Penny testified, "nothing." After further prompt-ing and a leading question as to whether Perotti saidanything about having seen Lewis, she testified, "yes, hesaid he saw her upstairs." When asked if Perotti saidanything else, she testified, "No." On the other hand, Perottitestified that when he saw Penny, about 20 minutes afterhavin g talked to Lewis, he asked Penny what had happened,that Penny replied that she terminated Lewis, that he asked"for what," and that she replied that it was "for being onan unauthorized break."Conclusions as to the Foregoing EventsUpon consideration of all the foregoing, I credit Lewis'version of what occurred on the day of her discharge andfind that she did not in fact have any customers that day andhad not received any warnings about not staing in herstation. I do not credit the contrary versions of Penny andPerotti.7G. Concluding FindingsUpon consideration of all the foregoing, I am convincedand find that Lewis' discharge was not truly motivated byRespondent's asserted reason therefor.Manager Perotti was opposed to a union. He made thisclear when he told all those in attendance at the trainingsessionsthat he did not want to have a union because of theconstant arguments and problems it would cause and thathe could get them everything a union could. SupervisorsVan Looy and Penny were in attendance at these sessionsand were therefore aware of Perotti's antiunion attitude.7 Although I have previously not credited Lewis' testimony intoto,just asI have previously not discredited the testimony of Respondent's supervisorsin each and every respect,Lewis impressed me as being a more crediblewitness than Penny and Perotti with respect to the matters discussed in thissection of the text.The evidence previously discussed and the contradictionsand inconsistencies in Penny's testimony as well as in that between her andPerotti, as pointed out in the text, further convince me that Lewis' testimonyisentitled to credence.While Lewis' testimony at times contains certaindiscrepancies with respect to other matters not mentioned in the text, theyare not of the material and significant nature as those of Penny and Perotti,as set forth in the text.In any event,the examples of Lewis' testimony whichcounsel for Respondent mentions in his brief and characterizes as contra-dictions are in many instances satisfactorily explained in the record and inmost instances need not be regarded as inconsistencies.For example, Lewistestified that she did not see Penny before she went for her break on the dayof her discharge. This is not inconsistent with her later testimony that she sawand talked to Penny upon reporting for work and after starting to work.Lewis regardedVan Looy asher regular supervisor because she had hiredher, told her she would be her supervisor,and was in charge for the majorityof her shift. However, Lewis admitted that, until Van Looy reported, sheknew Pennywas in charge. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDDanielle Lewis was the sole instigator and chief protago-nist of the Union, urging the girls to help get the Union inso that they would have some protection and get their gnev-ances resolved. She came to work with union cards in herpocket.Beginningwith September 3, she carried on herunion activities in the service area and in the breakroom.She spoke to all the waitresses and busboys and even tosome of the kitchen help about the Union. She distributedunion authorization cards, solicited signatures thereto, andcollected the signed cards. Lewis was the only employeedistributing and soliciting for union cards.On September 9, Van Looy, Lewis' main supervisor, wasaware that Lewis was passing out union cards and that awaitresswas upset about being solicited because she did notwant to work there if she had to be in a union. The next day,September 10, she relayed this information to Perotti and toPenny who was in char&e of Lewis' shift for the first 2 or3 hours before Van Looy s arrival. She also cautioned Pennyto watch Lewis when she left her station. There were nocomplaints about Lewis' work. But the next day, September11, the very first time that Penny found Lewis in the break-room, she summarily discharged her allegedly for being onan unauthorized break despite the fact that Lewis had nocustomers in her station since she went on duty that day.No other waitress was ever discharged for that reason orfor any other reason. On the contrary, the instructions re-garding unauthorized breaks were not rigid ones, as theywere knowingly violated with impunity by most waitresses.Indeed, even after Lewis' discharge, waitress Navarro, whohad previously been caught on unauthorized breaks fourtimes, continued to be caught on unauthorized breaks with-out being disciplined, let alone discharged. Yet, Lewis' dere-lictions in this respect were tolerated only until it becameknown that she was passing out union cards. Moreover, thetiming and abruptness of Lewis' discharge left Respondentwithout a replacement for the day and necessitated increas-mg the number of tables to be served by the remainingwaitresses, the very problem which Respondent allegedlysought to avoid by forbidding unauthorized breaks.Upon consideration of all the foregoing in the light of thepretextious nature of Respondent's asserted reason for thedischarge, I am convinced and find that the discharge ofDanielle Lewis was truly motivated by antiunion considera-tions. By such conduct, Respondent discriminated with re-spect to the hire and tenure of employment of Lewis,thereby discouraging membership in the Union in violationof Section 8(a)(l) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.By the discharge of employee Danielle Lewis on Sep-tember 11, 1971, Respondent has discriminated with respectto her hire and tenure of employment because of antiunionconsiderations, thereby discouraging membershipin theUnion,and has engaged in and is engaging inunfairnfir laborpractices within the meaning of Section 8(a)(3)of the Act.2.By'the foregoing conduct, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their statutory rights guaranteed by Section 7 of the Actand thereby has engaged and is engaging ( unfairnfair laborpractices within the meaning of Section 8 ai1 of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Iwill recommend that Respondent offer Danielle Lewisimmediate and full reinstatement to her former job or, ifthat job no longer exists, to a substantially equivalent job,without prejudice to her seniority or other rights and privi-leges, and make her whole for any loss of earnings she mayhave sufferedas a resultof Respondent's discriminationagainst her,by payment to her of a sum of money equal tothat which she normally would have earned as wages fromSeptember 11, 1971, the date of her employment termina-tion, to the date of Respondent's offer of reinstatement, lessher net earnings during such period, with backpay and in-terest thereon to be computed in the manner prescribed bythe Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.BecauseRespondent by its conduct violated fundamentalemployee rights guaranteed by Section 7 of the Act, andbecause there appears from the manner of the commissionof this conduct an attitude of opposition to the purposes ofthe Act and a proclivity to commit other unfair labor prac-tices, I will further recommend that Respondent cease anddesist from in any other manner infringing on the rightsguaranteed by Section 7 of the Act .8Upon the foregoing findings of fact, conclusions of law,and the entire record, and ursuant to Section 10(c) of theAct, I hereby issue the following recommended:9ORDERRespondent, Ramada Inns, Inc., Romulus, Michigan, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Detroit Local Joint Ex-ecutive Board, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, or any other labororganization, by discriminatonly discharging or laying offany employee or by discriminating in any other mannerwith respect to their hire and tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedby Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:() Offer to Danielle Lewis immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent job, without prejudice to her senior-ity and other rights and privileges previously enjoyed.(b) Notify the above-named employee, if presently serv-8N L R B v Entwistle Manufacturing Co,120 F.2d 532, 536 (C.A. 4).9In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovidedin Sec102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes. RAMADA INNS, INC.ing in the Armed Forces of the United States, of her rightto full reinstatement upon application, in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Make the above-named employee whole for any lossof earnings she may have suffered by reason of the discrim-ination against her, in the manner set forth in the section ofthisDecision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryin determining the amount due as backpay.(e)Post at its Romulus, Michigan, motel copies of theattached notice marked "Appendix."10 Immediately uponreceipt of said notice, on forms to be provided by the Re-gional Director for Region 7, the Respondent shall causethe copies to be signed by one of its authorized representa-tives and posted, the posted copies to be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(f)Notify the Regional Director for Region 5, in writing,within 20 days from the date of receipt of this Decision,what steps have been taken to comply herewith."10 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the wordsin the notice reading "Posted byOrderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of theUnited States Court of Appeals, Enforcing anOrderof the NationalLaborRelations Board "11 In the event that the recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifysaid Regional Director, in writing, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offertoDanielle Lewis immediateand full247reinstatement to her former j ob or, if that job no longerexists, to a substantially equivalent job, without preju-dice to the seniority and other rights and privilegespreviously enjoyed.WE WILL make up to the above-named employee theearnings which she lost, with 6-percent interest.WE WILL NOT discourage membership in Detroit LocalJoint Executive Board, Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIPO, orany other labor organization, by discriminatorily dis-charging or laying off any employee or by discriminat-ing in any other manner with respect to their hire andtenure of employment or any term or condition of em-plo{yment.W E WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights guaranteed by Section 7 of the Act.DatedByRAMADAINNS, INC(Employer)(Representative)(Title)We will notify the above-named employee,ifpresentlyserving in the Armed Forces of the United States, of herreemployment rights upon application,in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from theArmed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,500 Book Building,1249 Washing-tonBoulevard,Detroit,Michigan426,Telephone313-226-3200.